Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 10/14/2020. Claims 1, 2, and 4 have been amended. Claim 3 has been cancelled. Currently pending for review are Claims 1, 2, and 4.
Response to Amendment
Regarding the Drawing and Claim Objections made in the Office Action filed on 04/15/2020. Amendments/Remarks & Arguments filed by Applicant on 10/14/2020 correct the objection and/or are persuasive. Therefore, the Drawing and Claim Objections made in the Office Action filed on 04/15/2020 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 04/15/2020. Amendments/Remarks & Arguments filed by Applicant on 10/14/2020 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 04/15/2020 has been withdrawn unless otherwise indicated below.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said continuous closed loop treadmill belt having a gravity drooping lower concave portion forming a lower concave contour, wherein said lower concave portion of said belt forms a slackened drooping catenary curve” of Claim 1 in combination with and “wherein said leg-powered treadmill further comprises a system being provided to keep the bottom portion of said continuous loop treadmill belt flat, so that the drooping lower portion thereof does not take up significant height above the floor upon which the treadmill is placed, said system comprising said flanges attached to said treadmill frame each having continuously extending lower opposite side flat flange portions…said continuously extending lower opposite side flat flange portions of said treadmill frame being provided in a straight flat configuration, below said concave upper opposite flange portions of said treadmill surface” of Claims 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings show “said continuous closed loop treadmill belt having a gravity drooping lower concave portion forming a lower concave contour, wherein said lower concave portion of said belt forms a slackened drooping catenary curve” of Figs. 29-29B and “wherein said leg-powered treadmill further comprises a system being provided to keep the bottom portion of said 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:  
Claim 1 Lines 8-9 recite “on rails” it is suggested that Applicant replace the limitation with --on said rails-- since rails has previously been recited and it appears Applicant is referring to the same rails.
Claim 1 Line 15 recites “a running surface” however previously “the running surface” has been disclosed in lines 5-6. It is suggested that Applicant replace “the running surface” in lines 5-6 with --the treadmill running surface-- since it appears Applicant is referring to the treadmill running surface.
Claim 1 Line 16 recites “treadmill surface”, it is suggested that Applicant replace the limitation with --treadmill running surface-- to maintain consistent claim language.
Claim 1 Line 17-18 recites “said means for said treadmill running surface”, it is suggested that Applicant replace the limitation with --said means for maintain said treadmill running surface-- to maintain consistent claim language.
Claim 4 Lines 8-9 recite “on rails” it is suggested that Applicant replace the limitation with --on said rails-- since rails has previously been recited and it appears Applicant is referring to the same rails.
Claim 4 Line 15 recites “a running surface” however previously “the running surface” has been disclosed in lines 5-6. It is suggested that Applicant replace “the running surface” in lines 5-6 with --the treadmill running surface-- since it appears Applicant is referring to the treadmill running surface.
Claim 4 Line 16 recites “treadmill surface”, it is suggested that Applicant replace the limitation with --treadmill running surface-- to maintain consistent claim language.
Claim 4 Line 17-18 recites “said means for said treadmill running surface”, it is suggested that Applicant replace the limitation with --said means for maintain said treadmill running surface-- to maintain consistent claim language.
Claim 4 Line 24 recites “said leg-powered treadmill”, it is suggested that Applicant replace the limitation with --said leg-powered curved treadmill-- to maintain consistent claimed language.         Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “said continuous closed loop treadmill belt having a gravity drooping lower concave portion forming a lower concave contour, wherein said lower concave portion of said belt forms a slackened drooping catenary curve” of Figs. 29-29B and “wherein said leg-powered , does not reasonably provide enablement for the combination together. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims.                It would appear as though Applicant has combined two different embodiments of Figs. 28-28E and 29-29B. The embodiment of Figs. 28-28E clearly indicates that the belt does not droop, and further the embodiment of Figs. 29-29B indicates a lower concave drooping portion but does not teach a system having a flange with a lower straight flat configuration. Page 27 of the specifications clearly indicates that they are separate embodiments. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 Line  24 recites “of respective opposite pairs of second treadmill slat roller bearings”. It is unclear what Applicant intends to claim with the recited limitation.
Claim 1 Line 33 recites “the concave-shaped flanges”. There is insufficient antecedent basis for this limitation in the claim. It appears the limitation should be --concave flanges--.
Claims 2 recites “wherein said leg-powered treadmill further comprises a system being provided to keep the bottom portion of said continuous loop treadmill belt flat, so that the drooping lower portion thereof does not take up significant height above the floor upon which the treadmill is placed, said system comprising said flanges attached to said treadmill frame each having continuously extending lower opposite side flat flange portions.. said continuously extending lower opposite side flat flange portions of said treadmill frame being provided in a straight flat configuration, below said concave upper opposite flange portions of said treadmill surface”, however previously in the claim 1 recites “aid continuous closed loop treadmill belt having a gravity drooping lower concave portion forming a lower concave contour, wherein said lower concave portion of said belt forms a slackened drooping catenary curve”. It is unclear how there is a slackened drooping catenary curve in the lower concave portion and at the same time be a straight flat configuration. It would appear as though Applicant has combined two different embodiments of Figs. 28-28E and 29-29B. The embodiment of Figs. 28-28E clearly indicates 
Claim 4 Lines 18  recite “a plurality of supportive bearings and rails”. A plurality of supportive bearings and rails have been recited previously. It is unclear if Applicant is referring to the same or different supportive bearings and rails. In order to proceed, “a” will be interpreted as --said--.
Claim 4 Lines 19 recites “a continuous closed loop treadmill belt”. A closed loop treadmill belt has previously been recited, It is unclear if Applicant is referring to the same or different supportive. In order to proceed, the Office will interpret the claim such they are the same but suggest using consistent claim terminology.
Claim 4 recites the limitation "said transverse parallel slat" in line 19. There is insufficient antecedent basis for this limitation in the claim. The claim previously recites “parallel slats”. It is suggested that Applicant use consistent claim terminology.
Claim 4 recites the limitation "transverse slat" in line 30-31.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, the limitation with --transverse parallel slats--.
Claim 4 Lines 21-23 recite “an upper part of said continuous closed loop treadmill belt maintained in a concave configuration by concave arrays of bearings and rails on each side of the treadmill frame supporting said slats of said closed-loop treadmill belt”. It is unclear what Applicant intends to claim since limitations of the arrays of bearings and rails have previously been recited. Therefore it is unclear if Applicant is referring to the same bearings and rails or different. In order to proceed, the Office will interpret the claim such that they are the same.
The claims contain a plurality of objections and 35 U.S.C. 112(b) issues. It is suggested that Applicant review and clearly rearrange and correct the claim for clarity.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for maintaining said treadmill running surface in said required concave upper contour” in claim 1 and 4
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. Wherein Applicant argues “Concerning paragraphs 11 and 18 of the Office Action about the lack of description of the slackened dropping catenary curve of the bottom of the treadmill belt, it is clearly shown in drawing Figures 10 and in Figures 29,29A and 29B. What .         
Applicant’s arguments filed on 10/14/2020 in view of PRIOR ART OF BAYERLEIN '053  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amendments filed by Applicant changes the scope of the claims and therefore no prior art rejection has been disclosed above.
Allowable Subject Matter
Claims 1 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784